Exhibit 10.1

 

Execution Version

 





AMENDMENT NO. 1 TO AMENDED AND RESTATED WARRANT AGREEMENT

 

This Amendment (this “Amendment”) is made as of May 18, 2018 by and between
Cision Ltd., an exempted company incorporated in the Cayman Islands (the
“Company”) and Continental Stock Transfer & Trust Company, a New York
Corporation (the “Warrant Agent”), and constitutes an amendment to that certain
Amended and Restated Warrant Agreement, dated as of October 17, 2017 (the
“Existing Warrant Agreement”), between the Company and the Warrant Agent.
Capitalized terms used but not otherwise defined in this Amendment shall have
the meanings given to such terms in the Existing Warrant Agreement.

 

WHEREAS, Section 9.8 of the Existing Warrant Agreement provides that the Company
and the Warrant Agent may amend, subject to certain conditions provided therein,
the Existing Warrant Agreement with the vote or written consent of the
registered holders of the majority of the then outstanding Warrants;

 

WHEREAS, the Company desires to amend the Existing Warrant Agreement to provide
the Company with the right to require the holders of the Warrants to exchange
all of the outstanding Warrants for Ordinary Shares of the Company, on the terms
and subject to the conditions set forth herein; and

 

WHEREAS, in the exchange offer and consent solicitation undertaken by the
Company pursuant to the Registration Statement on Form S-4 filed with the
Securities and Exchange Commission, the registered holders of more than a
majority of the then outstanding Warrants consented to and approved this
Amendment.

 

NOW, THEREFORE, in consideration of the mutual agreements contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound hereby, the parties
hereto agree to amend the Existing Warrant Agreement as set forth herein.

 

1. Amendment of Existing Warrant Agreement. The Existing Warrant Agreement is
hereby amended by adding the new Section 6A thereto:

 

“6A. Mandatory Exchange.

 

6A.1. Company Election to Exchange. Notwithstanding any other provision in this
Agreement to the contrary, all (and not less than all) of the outstanding
Warrants may be exchanged, at the option of the Company, at any time while they
are exercisable and prior to their expiration, at the office of the Warrant
Agent, upon notice to the registered holders of the outstanding Warrants, as
described in Section 6A.2 below, for Ordinary Shares, at the exchange rate of
0.234 Ordinary Shares for each Warrant held by the holder thereof (the
“Consideration”) (subject to equitable adjustment by the Company in the event of
any stock splits, stock dividends, recapitalizations or similar transaction with
respect to the Common Stock). In lieu of issuing fractional shares, any holder
of Warrants who would otherwise have been entitled to receive fractional shares
as Consideration will, after aggregating all such fractional shares of such
holder, be paid in cash (without interest) in an amount equal to such fractional
part of a share multiplied by $13.76.

 

6A.2. Date Fixed for, and Notice of, Exchange. In the event that the Company
elects to exchange all of the Warrants, the Company shall fix a date for the
exchange (the “Exchange Date”). Notice of exchange shall be mailed by first
class mail, postage prepaid, by the Company not less than fifteen (15) days
prior to the Exchange Date to the registered holders of the Warrants at their
last addresses as they shall appear on the registration books. Any notice mailed
in the manner herein provided shall be conclusively presumed to have been duly
given whether or not the registered holder received such notice. The Company
will make a public announcement of its election following the mailing of such
notice.

 

6A.3. Exercise After Notice of Exchange. The Warrants may be exercised, for cash
(or on a “cashless basis” in accordance with subsection 3.3.1(b) of this
Agreement) at any time after notice of exchange shall have been given by the
Company pursuant to Section 6A.2 hereof and prior to the Exchange Date. On and
after the Exchange Date, the registered holder of the Warrants shall have no
further rights except to receive, upon surrender of the Warrants, the
Consideration.”

 



 

 

 

2. Miscellaneous Provisions.

 

2.1. Severability. This Amendment shall be deemed severable, and the invalidity
or unenforceability of any term or provision hereof shall not affect the
validity or enforceability of this Amendment or of any other term or provision
hereof. Furthermore, in lieu of any such invalid or unenforceable term or
provision, the parties hereto intend that there shall be added as a part of this
Amendment a provision as similar in terms to such invalid or unenforceable
provision as may be possible and be valid and enforceable.

 

2.2. Applicable Law. The validity, interpretation and performance of this
Amendment shall be governed in all respects by the laws of the State of New
York, without giving effect to conflict of laws. The parties hereby agree that
any action, proceeding or claim against it arising out of or relating in any way
to this Amendment shall be brought and enforced in the courts of the State of
New York or the United States District Court for the Southern District of New
York, and irrevocably submits to such jurisdiction, which jurisdiction shall be
exclusive. Each of the parties hereby waives any objection to such exclusive
jurisdiction and that such courts represent an inconvenient forum.

 

2.3. Counterparts. This Amendment may be executed in any number of counterparts,
and by facsimile or portable document format (pdf) transmission, and each of
such counterparts shall for all purposes be deemed to be an original and all
such counterparts shall together constitute but one and the same instrument.

 

2.4. Effect of Headings. The Section headings herein are for convenience only
and are not part of this Amendment and shall not affect the interpretation
thereof.

 

2.5. Entire Agreement. The Existing Warrant Agreement, as modified by this
Amendment, constitutes the entire understanding of the parties and supersedes
all prior agreements, understandings, arrangements, promises and commitments,
whether written or oral, express or implied, relating to the subject matter
hereof, and all such prior agreements, understandings, arrangements, promises
and commitments are hereby canceled and terminated.

 

[Signatures follow on next page]

 

 

 2 

 

 



 

 

IN WITNESS WHEREOF, each of the parties has caused this Amendment to be duly
executed as of the date first above written.

 



  CISION LTD.           By: /s/ Jack Pearlstein       Name: Jack Pearlstein    
  Title: Chief Financial Officer                     CONTINENTAL STOCK TRANSFER
& TRUST COMPANY           By: /s/ Mark Zimkind       Name: Mark Zimkind      
Title: Senior Vice President  



 

 

 



Signature Page to Amendment No. 1 to Amended and Restated Warrant Agreement



